Title: From George Washington to John Dean, 2 February 1756
From: Washington, George
To: Deane (Dean), John



[Alexandria, 2 February 1756]
To Ensign John Deane—of the Virginia Regiment.

You are to take under your command all the men now quartered in this town; and proceed with the utmost dispatch to Watkins’s Ferry; there to relieve Lieutenant Lomax and his party, who are to march directly to Fort-Cumberland, to join their respective Companies there.
Lieutenant Lomax will give you a copy of his Instructions; by which you are to govern yourself. If Captain Stewart is still at Winchester, Lieutenant Blagg has orders to take command of your Party: and you are to proceed to Fort Cumberland immediately to join your Company.

If there are any men here who are not able to march; you are to leave them under the care of the Doctor: and they are to join Captain Savage’s Party as soon as he arrives.
You are to apply to the Commissary at this place, who will deliver you six days provision for your Party. Given at Alexandria, February 2d 1756.
